DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 25 August 2021.
The amendment filed 25 August 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 25 August 2021.
Claims 2 and 10-14 were cancelled in the amendment filed 25 August 2021.
Claims 1 and 3-9 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naber et al. (WO 20185/147739 A1; English equivalent provided in US 2020/0279970 A1, hereinafter “Naber”) in view of Smith (US 2016/0072000 A1; hereinafter “Smith”).
Regarding claim 1, Naber teaches a solar cell (abstract, Fig. 1) comprising: 
a substrate having a first side and a second side opposite to each other (upper and lower sides, respectively, of substrate 1; paragraph 0066); 
an emitter layer disposed on the first side of the substrate (emitter 2 on the upper side of the substrate 1 in Fig. 1; paragraph 0067), wherein the emitter layer comprises a first conductivity type of dopant (emitter layer doped with boron, a dopant providing P-type conductivity; paragraph 0067); 
a first thin oxide layer disposed on the emitter layer (tunnel oxide 5; paragraph 0068); 
a first doped silicon layer disposed on the first thin oxide layer (polysilicon layer 6 on tunnel oxide 5; paragraph 0068), wherein the first doped silicon layer comprises the first conductivity type of dopant (polysilicon layer 6 also include boron doping; paragraph 0068); 
a second thin oxide layer disposed on the second side of the substrate (tunneling oxide 7 on the lower side of substrate 1; paragraph 0069 and Fig. 1), wherein the first doped silicon layer has a thickness smaller than a thickness of the second doped silicon layer (paragraph 0069).; and 
a second doped silicon layer disposed on the second thin oxide layer (polysilicon layer 8 on the tunnel oxide 7 in Fig. 1; paragraph 0070), wherein the second doped silicon layer 
However, Naber is silent to the first and second thin oxide layers being silicon oxide.
Smith teaches solar cells (abstract; Fig. 6). Smith teaches that a tunnel dielectric layer is formed between the substrate and the silicon layers of the device (dielectric layer 110 on both surfaces of substrate 100, between substrate 100 and polycrystalline silicon layers 116/118; paragraphs 0033-0035). Smith teaches that the tunnel dielectric layers may be formed of silicon oxide (paragraph 0033).
The devices of Naber and Smith are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Naber and use silicon oxide as the material of the tunnel dielectric between the substrate and silicon layers as taught above by Smith, because the selection of a known material based upon its suitability for its intended use, in the instant case silicon oxide as a known dielectric material in a tunneling oxide layer of a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). Additionally, modified Naber would also result in no aluminum oxide layer is used as a passivation layer of the solar cell (see Naber teaching a complete device devoid of aluminum oxide passivation layer, as well as Smith not teaching an aluminum oxide passivation layer material, thus interpreted to read on a solar cell where no aluminum oxide layer is used as a passivation layer, as claimed).
Regarding claim 3, modified Naber teaches the solar cell of claim 1; Naber further teaches wherein a concentration of the first conductivity type of dopant in the first doped 
Regarding claim 4, modified Naber teaches the solar cell of claim 1. The Examiner notes the limitation “wherein the first doped silicon layer configured to provide passivation function” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the silicon layer recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Naber teaches all positively recited structural limitations for the first doped silicon layer, the layer is therefore capable of the function and use recited, absent a showing to the contrary.

Regarding claim 6, modified Naber teaches the solar cell of claim 1. The Examiner notes the limitation “wherein the solar cell is a tunnel oxide passive contact (TOPCon) solar cell” is a recitation of intended use/functional/properties of the claimed device. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure of the device recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Naber teaches all positively recited structural limitations for the device in claim 1, the layer is therefore capable of the function and use recited, absent a showing to the contrary.
Regarding claims 7-8, modified Naber teaches the solar cell of claim 1; Naber further teaches the substrate is an N-type silicon substrate (Naber paragraph 0066), the first conductivity type of dopant is a group III element, specifically boron (layers 2 and 6 doped with boron; paragraph 0068), and the second conductivity type of dopant is a group V element, specifically phosphorus (layer 8 doped with phosphorus; paragraph 0026). 
Regarding claim 9, modified Naber teaches the device of claim 1. However, Naber is silent in the above embodiment to the substrate being a P-type substrate, the first conductivity 
Smith teaches an analogous solar cell structure, including a substrate (100) with two silicon oxide layers on respective surfaces (110), and first and second doped silicon layers (116, 118; paragraphs 0033-0035). Smith teaches that it is known that the doping of the individual layers, i.e. 100, 116, 118, can be reversed such that they are of opposite conductivity, and still result in the desired solar cell characteristics (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Smith and form the substrate, first, and second layers of their corresponding opposite conductivities, i.e. P-type for the substrate, n-type for the first conductivity dopant, and p-type for the second conductivity dopant, because the selection of known materials and conductivities for their known use, in the instant case oppositely doped regions of a solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Smith above (see MPEP 2143 I. B. and 2144.07). The modification would necessarily result in a p-type substrate, the first conductivity being n-type dopant and being a group V element (see Naber paragraph 0026 teaching doping with phosphorus, a group V element for n-type conductivity), and the second conductivity being p-type with a group III element (see Naber paragraph 0068 teaching doping with boron, a group III element for p-type conductivity).
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0299187 A1; hereinafter “Chang”).

a substrate having a first side and a second side opposite to each other (upper and lower sides, respectively, of semiconductor substrate 10; paragraph 0113); 
an emitter layer disposed on the first side of the substrate (second portion 20b of emitter area 20 on the upper side of the substrate 10 in Fig. 11; paragraphs 0111-0113), wherein the emitter layer comprises a first conductivity type of dopant (20b includes second conductivity type dopant; paragraphs 0114 and 0116); 
a first thin oxide layer disposed on the emitter layer (tunneling layer 42 paragraph 0111), wherein the first thin oxide layer is silicon oxide (see silicon oxide for material of tunneling layer 42 in paragraph 0047); 
a first doped silicon layer disposed on the first thin oxide layer (first portion 20a of emitter area 20 on tunneling layer 42, also taught as being made of silicon; paragraphs 0038, 0050, and 0111-0112), wherein the first doped silicon layer comprises the first conductivity type of dopant (paragraph 0116); 
a second thin oxide layer disposed on the second side of the substrate (tunneling layer 44 on the lower side of substrate 10; paragraphs 0069 and Fig. 11), wherein the second thin oxide layer is silicon oxide (see silicon oxide as material of second tunneling layer 44 in paragraph 0058) and the first doped silicon layer has a thickness smaller than a thickness of the second doped silicon layer (Chang teaches the first doped silicon layer has a thickness of 50-500 nm in paragraph 0122, and the second doped silicon layer has a thickness of 50-500 nm in paragraph 0136. Thus, given the breadth of thicknesses for each layer, there exist scenarios where the first doped silicon layer has thickness smaller than the second doped silicon layer 
a second doped silicon layer disposed on the second thin oxide layer (second portion 30a shown on tunneling layer 44 taught as being made of silicon; paragraphs 0061 and 0127-0132), wherein the second doped silicon layer comprises a second conductivity type of dopant (30a includes first conductivity type dopant; paragraphs 0128-0132).
The Examiner notes that Chang further teaches passivation layers (i.e. 21, 31; paragraphs 0053 and 0065) where the material of the passivation layer can include numerous materials (see paragraphs 0053 and 0065). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one of the disclosed materials of the first and second passivation films, such as silicon oxide/nitride or zirconium oxide or hafnium oxide, because the selection of known materials based upon their suitability for their intended use, in the instant case passivation layers in a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). This modification would necessarily result in the solar cell not having an aluminum oxide passivation layer, as presently claimed, given the obviousness of selecting any of the disclosed materials for the passivation layers of Chang.
Regarding claim 3, Chang further teaches a concentration of the first conductivity type of dopant in the first doped silicon layer is highest at a side adjacent to the first thin oxide layer (the broadest reasonable interpretation of the term “adjacent” is elements which are near one another, and thus the limitation of “a side adjacent to the first thin oxide layer” does not 
Regarding claim 4, Chang teaches the solar cell of claim 1. The Examiner notes the limitation “wherein the first doped silicon layer configured to provide passivation function” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the silicon layer recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As Chang teaches all positively recited structural limitations for the first doped silicon layer, the layer is therefore capable of the function and use recited, absent a showing to the contrary.
Regarding claim 5, Chang further teaches a mask layer disposed on the second doped silicon layer (second passivation film 31 shown on the 30a in Fig. 1; paragraph 0065), wherein the mask layer comprises: silicon nitride, silicon oxide, or a combination thereof (layer 31 made of silicon nitride or silicon oxide; paragraph 0065). 
Regarding claim 6, Chang teaches the solar cell of claim 1. The Examiner notes the limitation “wherein the solar cell is a tunnel oxide passive contact (TOPCon) solar cell” is a recitation of intended use/functional/properties of the claimed device. The limitation is 
Regarding claims 7-8, Chang further teaches the substrate is an N-type silicon substrate (base area 110 of substrate 10 is first conductive type dopant opposite the second conductivity type, and thus N-type; paragraphs 0114 and 0128), the first conductivity type of dopant is a group III element and specifically boron (second conductivity type forming layer 20a/b is p-type, including boron; paragraph 0114), and the second conductivity type of dopant is a group V element and specifically phosphorus (first conductivity type dopant used in 30a is n-type and includes phosphorus; paragraph 0128). 
Regarding claim 9, Chang teaches the solar cell of claim 1, the limitations of which are set forth above. In the embodiment of Fig. 11, Chang is silent to the substrate is a P-type substrate, the first conductivity type of dopant is a group V element, and the second conductivity type of dopant is a group III element.
However, Chang teaches in alternative embodiments, the substrate (10) and back surface field area (30) can be p-type, and the emitter area (20) can be n-type (paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Chang and use a p-type substrate and back surface field area (30), and n-type emitter . 
Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Modified Naber and modified Chang, as set forth above, teach the features of amended claim 1.
Furthermore, Applicant argues on page 7 that “Chang does not disclose the feature ‘no aluminum oxide layer is used as a passivation layer of the solar cell’” and cites paragraphs 0053 and 0065 in support of this position. However, as set forth above in the rejection based upon Chang, it would have been obvious to use any of the other listed materials for the passivation films (21, 31), which would thus necessarily result in a solar cell that does not include an aluminum oxide layer used as a passivation layer, as presently claimed. The exclusion of one alternative material does not negate the obviousness of using any of the other disclosed materials for the passivation layer of Chang.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726